Per "Curiam.
The motion of the claimant for leave to amend his petition is allowed, so far as the proposed amend*604ments relate to the same cause of action as was set forth in his original petition. This includes only the first of said amendments.
The second, third, and fourth of said amendments propose to introduce into the case new causes of action, all of which have been barred by the statute of limitations. Such amendments are inadmissible.
The fifth amendment includes those in the aggregate of his claim, and like them is inadmissible.